Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet (PTO-303)				
Advisory Action
On cursory consideration, the request for reconsideration does not clearly appear to overcome the rejections.
Response to Arguments
Applicant’s arguments, filed 06/02/2022 with respect to claims 6-10 have been fully considered but they are not persuasive.
In response to Applicant's argument: 
“The applicant wishes to point out that the claim 6 patently defines over the cited art for at least the reason that the cited art fails to disclose at least the emphasized features as shown below. 
Amended independent Claim 6 recites, inter alia, "depositing a first transparent conductive layer on the substrate, and etching the first transparent conductive laver to form a first electrode and a conductive protection layer, wherein the conductive protection layer covers the metal light blocking layer." 
It is respectfully submitted that Byun and YAMAGUCHI do not disclose a manufacturing method of an array substrate as claimed in Claim 6 of the present invention. In page 2, the examiner comments that Byun teaches depositing a first transparent conductive layer on the substrate, and etching the first transparent conductive layer to form a first electrode (122) and a  
conductive protection layer (112, col. 5, lines 27-32), wherein the conductive protection layer (112) covers the metal light blocking layer (111). Applicant disagrees. 
Referring to Col. 5 lines 24-30, Byun merely teaches that a resistance in a material for the upper light shielding layer 112 and the upper low-voltage line (VSS) 122 may be lower than a resistance in a material for the lower light shielding layer 111 and the lower low-voltage line (VSS) 121. For example, the upper light shielding layer 112 and the upper low-voltage line (VSS) 122 may be formed of a metal material such as copper (Cu), but not limited to this material. The upper light shielding layer 112 and the upper low-voltage line 122, referenced by the examiner as the conductive protection layer and first electrode (122), are formed of a metal material such as copper (Cu). Obviously, the metal material taught by Byun is NOT the transparent conductive layer. That is, Byun teaches away the limitation "depositing a first transparent conductive layer on the substrate, and etching the first transparent conductive layer to form a first electrode and a conductive protection layer, wherein the conductive protection layer covers the metal light blocking layer" as recited in claim 6.
At page 7 of this Office action, the examiner comments that in combination, Byun teaches a conductive electrode layer 122 and YAMAGUCHI teaches a transparent conductive electrode film 214, and it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of controlling the transmittance rate of light passing through the liquid crystal as taught by YAMAGUCHI. Applicant respectfully disagrees. 
Referring to Fig. 21 and paragraph [0073] of YAMAGUCHI's disclosure, YAMAGUCHI teaches that an upper electrode 214 (referenced as the conductive protection layer) covers the organic EL layer 213 (referenced as the metal light blocking layer) which includes an electron injection layer, an electron transport layer, a light emitting layer, a hole transport layer, and a hole injection layer. 
First, as stated paragraph [0032] of the present disclosure, the first transparent conductive layer covering the metal light blocking layer is used as the conductive protection layer, preventing copper from being oxidized or being diffused or etching damages during later etching processes. By contrast, since the organic EL layer 213 is not made of copper, YAMAGUCHI has no motivation to use the upper electrode 214 covering organic EL layer 213 to solve the problem of preventing copper from being oxidized or being diffused or etching damages during later etching processes. YAMAGUCHI cannot remedy the aforementioned deficiency. 
Accordingly, there exists no motivation to modify or combine the cited references to teach the claimed invention, for all the reasons discussed above. Thus, prima facie obviousness does not exist regarding Claim 6 with respect to Byun and YAMAGUCHI. Applicant respectfully submits that Claim 6 is patentable. Since the independent claim 6 is novel and unobvious over known references, the dependent claims 7-10 are also novel and unobvious over known references. Reconsideration of claims 7-10 is also respectfully requested”, pages 4-5 of 7.

The Examiner respectfully submits that Byun, FIG. 2 teaches depositing a first conductive layer on the substrate, and etching the first conductive layer to form a first conductive electrode (122) and a conductive protection layer (112, col. 5, lines 27-32, note that “For example, the upper light shielding layer 112 and the upper low-voltage line (VSS) 122 may be formed of a metal material such as copper (Cu), but not limited to this material”, in another words, Byun leaves room open to combine with the other prior arts for different available conductive materials), wherein the conductive protection layer (112) covers the metal light blocking layer (111).
YAMAGUCHI teaches an upper (214, FIG. 21, ¶ [0073]) and lower (212, note that ITO is a transparent material) transparent conductive electrode. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of controlling the transmittance rate of light passing through the liquid crystal and reducing the leakage current as taught by YAMAGUCHI, [0003]/[0006].
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to select a transparent conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
For the above reasons, it is believed that the rejections should be sustained.

/TONY TRAN/Primary Examiner, Art Unit 2894